Citation Nr: 1030767	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 2005 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for a left leg disability.  

3.  Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for a left hip disability.  

4.  Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a low back disability, 
to include as secondary to service connected residuals of a 
gunshot wound to the left foot.

6.  Entitlement to service connection for a left knee disability, 
to include as secondary to service connected residuals of a 
gunshot wound to the left foot.

7.  Entitlement to service connection for a right foot 
disability, to include as secondary to service connected 
residuals of a gunshot wound to the left foot.

8.  Entitlement to service connection for a right leg disability, 
to include as secondary to service connected residuals of a 
gunshot wound to the left foot.

9.  Entitlement to service connection for a right hip disability, 
to include as secondary to service connected residuals of a 
gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his September 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board, but withdrew that request 
in September 2007.




FINDINGS OF FACT

1.  The Veteran's application to reopen his prior claim for PTSD 
was dated March 7, 2005; the RO granted entitlement to service 
connection for PTSD from that date.  

2.  A December 2002 RO decision denied entitlement to service 
connection for PTSD, a left leg disability, a left hip 
disability, and a neck disability; the Veteran did not appeal.  

3.  Evidence received since the December 2002 RO decision is not 
new and material and the Veteran's claims for entitlement to 
service connection for a left leg disability, a left hip 
disability, and a neck disability are not reopened.  

4.  The Veteran suffers from degenerative disc disease of the 
thoracolumbar spine with sciatica which was caused by his service 
connected residuals of a gunshot wound to the left foot.  

5.  The Veteran does not have any diagnosed disabilities of the 
left knee, right foot, right leg, or right hip; the pain in his 
lower extremities is secondary to his low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date for 
service connection for PTSD have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The December 2002 RO decision that denied entitlement to 
service connection for PTSD, a left leg disability, a left hip 
disability, and a neck disability is final.  38 U.S.C.A.  
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has not been received since the 
December 2002 RO decision, and the Veteran's claims for service 
connection for a left leg disability, a left hip disability, and 
a neck disability are not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  The criteria for entitlement to service connection for a low 
back disability have been met.  38 U.S.C.A. § 1110, 1112 (West 
2002 &Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).  

5.  The criteria for entitlement to service connection for a left 
knee disability have not been met.  38 U.S.C.A. § 1110, 1112 
(West 2002 &Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2009).  

6.  The criteria for entitlement to service connection for a 
right foot disability have not been met.  38 U.S.C.A. § 1110, 
1112 (West 2002 &Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2009).  

7.  The criteria for entitlement to service connection for a 
right leg disability have not been met.  38 U.S.C.A. § 1110, 1112 
(West 2002 &Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2009).  

8.  The criteria for entitlement to service connection for a 
right hip disability have not been met.  38 U.S.C.A. § 1110, 1112 
(West 2002 &Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier 
than March 7, 2005 for a grant of service connection for PTSD.  

The effective date of a grant of service connection is governed 
by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 3.400.  38 
U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award based 
on an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) 
states that "the effective date of an award of disability 
compensation to a veteran shall be the day following the date of 
the veteran's discharge or release if application therefore is 
received within one year from such date of discharge or 
release."

The regulation implementing 38 U.S.C.A. § 5110 provides that the 
effective date of an evaluation and award of compensation based 
on direct service connection shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from active 
service; otherwise it shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(i)(2) (2009).  Where new and material evidence has been 
submitted to reopen a prior claim for service connection, the 
effective date will be either the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  Id. at 
§ 3.400(q).  If there is a prior final VA denial of the benefit 
sought, the effective date cannot be earlier than a subsequent 
claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 
(2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 
F.3d 1326 (Fed. Cir. 2003).  

The Veteran's original claim for entitlement to service 
connection for PTSD was denied in a December 2002 RO decision.  
The Veteran did not appeal and that claim became final.  There is 
no evidence that the Veteran attempted to reopen this claim prior 
to March 2005, when the Veteran filed an application to reopen 
his prior claim for entitlement to service connection for PTSD.  
The Veteran was granted service connection for PTSD with 
secondary depressive disorder in a November 2005 rating decision, 
effective March 7, 2005, the date the Veteran filed his claim to 
reopen.  

It appears that the Veteran is arguing that there was sufficient 
evidence of record in December 2002 to grant service connection 
for PTSD or another acquired psychiatric disability and that 
therefore, he should receive benefits from the time he filed his 
original claim.

While the Veteran is clearly unhappy his claim was denied in 
December 2002, the appropriate remedy for that dissatisfaction 
would have been to appeal the December 2002 RO decision within 
the statutory period.  The Veteran failed to do so, and the 
December 2002 decision became final.  

As discussed earlier, the effective date of a final claim, 
reopened based on submission of new and material evidence, where 
that evidence is other than service department records, will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  
§ 3.400(q),(r).  

After the December 2002 decision and before March 7, 2005, there 
was no communication or action received by VA from the Veteran of 
intent to claim service connection for PTSD, constituting an 
informal claim under 38 C.F.R. § 3.155.

There was no pending informal claim under 38 C.F.R. § 3.157.  
Therefore, due to finality, 38 C.F.R. § 3.160, there was no 
pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) 
or informal claim under 38 C.F.R. §§ 3.155 and 3.157, for service 
connection for PTSD prior to March 7, 2005, and there is no 
factual or legal basis to assign an effective date before March 
7, 2005, based on an unadjudicated pending claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The RO assigned the earliest effective date legally permitted in 
this case for the grant of service connection for PTSD, which is 
the date of receipt of the application to reopen the claim 
supported by new and material evidence.  No earlier effective 
date is permitted by law in this case.

Based on all the above evidence, entitlement to an effective date 
earlier than March 7, 2005 for the Veteran's service connected 
PTSD is not warranted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

New and Material Evidence

The Veteran's original claims for service connection for left 
leg, left hip and neck disabilities were denied in a December 
2002 rating decision; the Veteran did not appeal.  In March 2005, 
the Veteran attempted to reopen these previously denied claims.  
While it appears that the RO ultimately reopened the Veteran's 
claims, the question of whether new and material evidence has 
been received to reopen such claims must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate them 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that 
no such evidence has been offered, that is where the analyses 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claims because there was no 
evidence that these disabilities occurred in or were caused by 
the Veteran's active military service.  Thus, for evidence in 
this case to be considered new and material, it must show that 
the claimed disabilities occurred in or were caused by the 
Veteran's active military service.  

The Veteran has claimed that his left leg, left hip, and neck 
disabilities were caused by his service connected residuals of a 
gunshot wound to the left foot.  He has submitted no evidence 
which tends to show that these disabilities were caused by his 
military service.  The only new evidence with respect to any of 
these disabilities are the 2005 written statements from his 
chiropractor, Dr. O.S., who indicates that he has treated the 
Veteran for complaints of pain in both legs.  Neither Dr. O.S.'s 
statements, nor any other evidence added to the file since the 
last final denial, however, tend to show that these disabilities 
were caused by the Veteran's military service.  Accordingly, the 
Board finds that new and material evidence has not been presented 
to reopen prior claims for entitlement to service connection for 
a left leg, a left hip, and a neck disability.  

Service Connection

The Veteran is seeking service connection for a low back 
disability, a left knee disability, a right foot disability, a 
right leg disability, and a right hip disability, to include as 
secondary to service connected residuals of a gunshot wound to 
the left foot.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

Low Back Disability

There is no evidence in the Veteran's service treatment records 
of complaints of or treatment for a low back disability; however, 
post-service medical records show a diagnosis of degenerative 
disc disease of the thoracolumbar spine many years after 
separation from service.  

In June 2005, the Veteran's chiropractor, Dr. O.S., submitted a 
letter in which he stated that he had been treating the Veteran 
for two years for chronic low back and leg pain.  He reported 
that x-rays revealed degenerative disc disease and bone spurring 
of the thoracolumbar spine, as well as complete loss of the 
normal lordotic curve.  He diagnosed the Veteran with lumbar IVD 
disorder with myelopathy, degeneration of the lumbar or 
lumbosacral IVD, and sciatica, and opined that these disabilities 
were more likely than not caused by the Veteran's military 
service, specifically, the Veteran's service connected residuals 
of a gunshot wound to the left foot.  Dr. O.S. explained that the 
Veteran's gunshot wound "altered the normal biomechanics of how 
he walks and has altered the stresses in the lumbar spine.  This 
caused the lumbar spine to degenerate over time."  

In September 2005, the Veteran was afforded a VA examination of 
his lumbar spine.  The Veteran complained of pain in the low back 
with pain traveling to both lower extremities down to the feet 
and with numbness in the ankles.  

On examination, there was no tenderness to palpation and the 
Veteran had normal strength and reflexes in the lower 
extremities.  However, the Veteran had decreased sensation to 
light touch to the thighs, ankles, and feet of both lower 
extremities.  He also had somewhat limited range of motion of the 
thoracolumbar spine and walked with a slight limp.  X-rays showed 
multilevel degenerative disc disease of the lumbar spine.  
Electrical nerve conduction studies were negative for 
radiculopathy of the left and right lower extremities.  

The examiner concluded that the Veteran's low back condition was 
not caused or aggravated by the Veteran's service connected 
gunshot wound to the left foot.  He stated that the Veteran's 
limp due to his gunshot wound was very mild and "grossly 
insufficient from a biomechanical standpoint to cause any low 
back difficulty."  He also stated that the service-connected 
left foot did not aggravate any lumbar condition.

Accordingly, there is medical opinion evidence both favorable and 
unfavorable to the Veteran's claim.  In such cases, it is within 
the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

After careful consideration of both medical opinions, the Board 
finds the opinions to be of roughly equal weight.  Both medical 
professionals are specialist and it appears that both reviewed 
the Veteran's service treatment records.  Both supported their 
opinions with a rationale.  Further, both appear to agree that an 
injury such as the Veteran's service connected residuals of a 
gunshot wound to the left foot could potentially cause low back 
problems- they simply disagree as to whether or not the Veteran's 
left foot injury was serious enough to cause his current low back 
disability.  As the Board finds that the evidence on this issue 
is in relative equipoise, the Veteran must be afforded the 
benefit of the doubt.  Accordingly, entitlement to service 
connection for a low back disability is granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Left Knee, Right Foot, Right Leg, and Right Hip

The Veteran is also seeking entitlement to service connection for 
left knee, right foot, right leg, and right hip disabilities, 
secondary to his service connected residuals of a gunshot wound 
to the left foot.

The Veteran's service treatment records and post-service medical 
records are negative for any complaints of or treatment for these 
disabilities.  While the Veteran has claimed that he has 
traumatic arthritis of the left knee, right foot, right leg, and 
right hip, there is no objective medical evidence to support his 
assertions.  Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Treatment records from the Veteran's chiropractor document 
complaints of chronic bilateral leg pain; however, it appears 
that this pain has been attributed to sciatica, secondary to the 
Veteran's degenerative disc disease of the lumbar spine.  As the 
Board has already granted service connection for this disability, 
granting service connection for left knee, right foot, right leg, 
and right hip disabilities would be compensating the Veteran 
twice for the same disability.  38 C.F.R. § 4.14 states that 
evaluation of the same manifestations of a disability under 
different diagnoses, a process called "pyramiding", is to be 
avoided.  

As there is no evidence of left knee, right foot, right leg, and 
right hip disabilities, other than pain due to sciatica for which 
service connection has already been granted, entitlement to 
service connection for left knee, right foot, right leg, and 
right hip disabilities is denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  

With respect to the low back claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

With respect to the earlier effective date claim, the RO provided 
pre-adjudication VCAA notice by letters, dated in May, June, and 
August 2005 on the underlying claim to reopen service connection 
for PTSD.  Where, as here, service connection has been granted 
and the effective date has been assigned, the claim of service 
connection has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an earlier effective date following the initial 
grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 
112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the claims for service connection (other than the 
low back claim), although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in May, June, and August 2005.  These letters 
informed the Veteran of what evidence was required to reopen his 
claims and to substantiate his claims and of VA's and the 
Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of 
the claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran submitted private 
treatment records from Dr. O.S..  The appellant was afforded a VA 
medical examination in September 2005 of his low back disability.  
The examination is adequate and probative for VA purposes because 
the examiner relied on sufficient facts and data, provided a 
rationale for the opinion rendered, and there is no reason to 
believe that the examiner did not reliably apply reliable 
scientific principles to the facts and data.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the remaining service connection claims (left 
knee, right foot, right leg, and right hip), in determining 
whether a medical examination be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-service 
event, injury, or disease, or manifestations during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  With respect to the third factor, 
the types of evidence that "indicate" that a current disorder 
"may be associated" with service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is not warranted in this 
case with respect to the left knee, right foot, right leg, and 
right hip claims.  Given the absence of in-service evidence of 
chronic manifestations of left knee, right foot, right leg, and 
right hip problems, the absence of identified symptomatology for 
many years after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

Entitlement to an effective date earlier than March 7, 2005 for a 
grant of service connection for PTSD is denied.  

New and material evidence not having been submitted, the 
Veteran's application to reopen claims of entitlement to service 
connection for a left leg disorder, a left hip disorder, and a 
neck disorder are denied.

Entitlement to service connection for degenerative disc disease 
with sciatica is granted.

Entitlement to service connection for left knee, right foot, 
right leg, and right hip disabilities is denied.  




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


